COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                                FORT WORTH

                               NO. 02-11-00099-CV


IN RE RONALD L. JENSEN                                                   RELATOR


                                     ------------

                            ORIGINAL PROCEEDING

                                     ------------

                          MEMORANDUM OPINION1

                                     ------------

      The court has considered relator’s petition for writ of mandamus and is of

the opinion that relief should be denied. Accordingly, relator’s petition for writ of

mandamus is denied.

      Relator shall pay all costs of this original proceeding, for which let

execution issue.

                                               PER CURIAM


PANEL: DAUPHINOT, WALKER, and MEIER, JJ.

MEIER, J., would grant.

DELIVERED: April 8, 2011

      1
       See Tex. R. App. P. 47.4, 52.8(d).